ACCEPTED
                                                                                                                                          01-15-00816-CV
                                                                                                                               FIRST COURT OF APPEALS
Appellate Docket Number: 01-15-00816-CV                                                                                                HOUSTON, TEXAS
                                                                                                                                     9/28/2015 2:46:29 PM
                                                                                                                                    CHRISTOPHER PRINE
Appellate Case Style:         The Landing Community Improvement Association, Appellant                                                             CLERK

                        Vs.
                              Paul T. Young, Appellee

Companion Case No.:
                                                                                                                   FILED IN
                                                                                                            1st COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
                                                                                                            9/28/2015 2:46:29 PM
Amended/corrected statement:                        DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                    Clerk
                                             Appellate Court:1st Court of Appeals
                                        (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                               II. Appellant Attorney(s)
   Person       Organization (choose one)                                          Lead Attorney
Organization Name: The Landing Comm. Imp. Ass’n                            First Name:        Christopher
First Name:                                                                Middle Name: Ramirez
Middle Name:                                                               Last Name:         Mugica
Last Name:                                                                 Suffix:
Suffix:                                                                    Law Firm Name: Jackson Walker L.L.P.

Pro Se:                                                                    Address 1:         100 Congress Avenue, Suite 1100
                                                                           Address 2:
                                                                           City:              Austin
                                                                           State:     Texas                        Zip+4:   78701-4042
                                                                           Telephone:         512.236.2016              ext.
                                                                           Fax:       512.391.2133
                                                                           Email:     cmugica@jw.com
                                                                           SBN:       24027554

I. Appellant                                                               II. Appellant Attorney(s)
   Person       Organization (choose one)                                          Lead Attorney
Organization Name: The Landing Comm. Imp. Ass’n                            First Name:        Courtney
First Name:                                                                Middle Name: Taylor
Middle Name:                                                               Last Name:         Carlson
Last Name:                                                                 Suffix:
Suffix:                                                                    Law Firm Name: Jackson Walker L.L.P.

Pro Se:                                                                    Address 1:         1401 McKinney, Suite 1900
                                                                           Address 2:




                                                                Page 1 of 10
                                                           City:              Houston
                                                           State:     Texas                     Zip+4:   77010-4037
                                                           Telephone:         713.752.4239            ext.
                                                           Fax:       713.308.4139
                                                           Email:     ccarlson@jw.com
                                                           SBN:       24065004

I. Appellant                                               II. Appellant Attorney(s)
   Person       Organization (choose one)                          Lead Attorney
Organization Name: The Landing Comm. Imp. Ass’n            First Name:        Michael
First Name:                                                Middle Name: J.
Middle Name:                                               Last Name:         Treece
Last Name:                                                 Suffix:
Suffix:                                                    Law Firm Name: Treece Law Firm

Pro Se:                                                    Address 1:         1020 Bay Area Blvd,. Suite 200
                                                           Address 2:
                                                           City:              Houston
                                                           State:     Texas                     Zip+4:   77058-2692
                                                           Telephone:         281.667.3100            ext.
                                                           Fax:       281.667.3101
                                                           Email:     mike@treecelaw.com
                                                           SBN:       20207300

III. Appellee                                              IV. Appellee Attorney(s)
    Person      Organization (choose one)                          Lead Attorney
                                                           First Name:        Christoper
First Name:     Paul                                       Middle Name:
Middle Name: T.                                            Last Name:         Johnson
Last Name:      Young                                      Suffix:
Suffix:                                                    Law Firm Name: Lyons & Plackemeier, P.L.L.C
Pro Se:                                                    Address 1:         518 9th Avenue North
                                                           Address 2:         P.O. Box 2789
                                                           City:              Texas City
                                                           State:     Texas                     Zip+4:   77592-2789
                                                           Telephone:         409.948.3401            ext. 2
                                                           Fax:       409.945.9814
                                                           Email:     chris@lyonsplack.com
                                                           SBN:       24069999

III. Appellee                                              IV. Appellee Attorney(s)
    Person      Organization (choose one)                          Lead Attorney
                                                           First Name:        Ronald
First Name:     Paul                                       Middle Name: M.
                                                  Page 2 of 10
Middle Name: T.               Last Name:        Hall
Last Name:   Young            Suffix:
Suffix:                       Law Firm Name: Ron Hall, Attorney at Law
Pro Se:                       Address 1:        2830 Triway Lane
                              Address 2:
                              City:             Houston
                              State:    Texas                       Zip+4:   77043-1809
                              Telephone:        832.969.7335             ext.
                              Fax:      281.532.6494
                              Email:    rhall@ronhallattorney.com
                              SBN:      00787627




                     Page 3 of 10
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Other

Date order or judgment signed: June 18, 2015                             Type of judgment: Jury Trial
Date notice of appeal filed in trial court: September 8, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:              Yes       No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?          Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed: June 30, 2015
Motion to Modify Judgment:              Yes        No               If yes, date filed: June 30, 2015
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 4 of 10
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     56th Judicial District                                     Clerk's Record:
County: Galveston                                                     Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 13-cv-0293                     Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: September 18, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Lonnie                                              Were payment arrangements made with clerk?
Middle Name:                                                                                                     Yes       No    Indigent
Last Name:        Cox
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         600 59th Street, Suite 3302
Address 2 :
City:              Galveston
State:    Texas                       Zip + 4: 77551-4196
Telephone:     409.766.2226             ext.
Fax:      409.770.5264
Email: Kay.Hamilton@co.galveston.tx.us



Reporter's or Recorder's Record:

Is there a reporter's record?             Yes    No
Was reporter's record requested?          Yes    No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: July 17, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 5 of 10
   Court Reporter                                Court Recorder
   Official                                      Substitute



First Name:       Dale
Middle Name: W.
Last Name:        Lee
Suffix:
Address 1:        600 59th Street, Suite 3203
Address 2:
City:             Galveston
State:    Texas                         Zip + 4: 77551-4178
Telephone:     409.766.2227               ext.
Fax:      409.770.5264
Email: Dale.Lee@co.galveston.tx.us

X. Supersedeas Bond
Supersedeas bond filed:       Yes        No        If yes, date filed:

Will file:     Yes       No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?                Yes       No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                              Yes        No

If no, please specify:
Has the case been through an ADR procedure?                Yes           No
If yes, who was the mediator? Pamela S. Hoerster
What type of ADR procedure? Mediation
At what stage did the case go through ADR?               Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Injunction and assorted tort claims
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Appellant seeks reversal of the Judgment primarily because the tort claims are barred and there is legally and/or factually insufficient evidence to support
the jury's findings.

How was the case disposed of?         Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Judgment for Young for IIED; Exterior
                                                                                            Maintenance Guidelines invalid.
If money judgment, what was the amount? Actual damages: $100,000.00
Punitive (or similar) damages:

                                                                         Page 6 of 10
Attorney's fees (trial):    $90,000.00
Attorney's fees (appellate):   $60,000.00
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality? Final Judgment issued June 18, 2015
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                     Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:     Christopher Mugica



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: 01-15-00500-CV                                                  Trial Court: 56th Judicial District

  Style:     Paul T. Young

     Vs.
           William Heins




                                                              Page 7 of 10
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).
See attached Exhibit 1




XV. Signature




Signature of counsel (or pro se party)                                                   Date:             September 28, 2015



Printed Name: Christopher R. Mugica                                                      State Bar No.:    24027554



Electronic Signature: /s/ Christopher R. Mugica
    (Optional)




                                                               Page 8 of 10
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on September 28, 2015 .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Christopher R. Mugica
                                                                                (Optional)

                                                                         State Bar No.:      24027554
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      September 28, 2015
Manner Served: eServed

First Name:       Christopher

Middle Name:
Last Name:        Johnson
Suffix:
Law Firm Name: Lyons & Plackemeier, P.L.L.C
Address 1:        518 9th Avenue
Address 2:        P.O. Box 2789

City:             Texas City
State     Texas                      Zip+4:     77592-2789
 Telephone:       409.948.3401       ext.   2
Fax:      409.945.9814

Email:    chris@lyonsplack.com

If Attorney, Representing Party's Name: Paul T. Young
Please enter the following for each person served:




                                                               Page 9 of 10
Date Served:      September 28, 2015
Manner Served: eServed

First Name:       Ronald

Middle Name: Milton
Last Name:        Hall
Suffix:
Law Firm Name: Ron Hall, Attorney at Law
Address 1:        2830 Triway Lane
Address 2:
City:             Houston
State     Texas                       Zip+4:   77043-1809
Telephone:        832.969.7335       ext.
Fax:      281.532.6494

Email:    rhall@ronhallattorney.com

If Attorney, Representing Party's Name: Paul T. Young




                                                            Page 10 of 10
EXHIBIT 1
The Trial Court’s judgment should be reversed because: (1) litigation immunity bars all tort
claims against Appellant; (2) the Trial Court improperly excluded essential testimony regarding
other sources of Appellee’s alleged mental anguish suffered due to the “stress” of enduring
litigation; (3) the Trial Court allowed improper testimony in support of Appellee’s mental
anguish damages; (4) the Trial Court failed to properly apply Texas law to enforce Texas
Property Law regarding deed restrictions, community guidelines, and powers vested in
Homeowners Associations by the State of Texas, resulting in the submission of an improper
charge and instructions to the jury; (5) the Trial Court improperly awarded attorneys’ fees when
no cause of action supports such an award; (6) the judgment failed to properly apply settlement
credits due to Appellant; (7) damages awarded in the judgment were based upon late-designated
evidence which should have been excluded from trial; (8) the judgment should provide that each
party will bear its own costs; and (9) there is legally and/or factually insufficient evidence to
support the jury’s finding of intentional infliction of emotional distress or any resulting mental
anguish or emotional distress.

There are multiple appellate issues in this case with varying standards of review including de
novo, abuse of discretion and the standards for reviewing legally and/or factually insufficient
evidence.




14644536